Case 1:20-cv-20017-BB Document 23 Entered on FLSD Docket 06/10/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-20017-BLOOM/Louis

 EVETTE CARINA SANCHEZ,

        Plaintiff,

 v.

 NORDSTROM, INC.,

       Defendant.
 _____________________________/

                                              ORDER

        THIS CAUSE is before the Court on Defendant Nordstrom, Inc.’s Motion to Compel

 Arbitration and Stay Proceedings, ECF No. [18], filed May 15, 2020. To date, Plaintiff Evette

 Carina Sanchez has failed to file a response to the Motion, notwithstanding the Court’s June 1,

 2020 Order, ECF No. [22], instructing her to do so.

        Under Local Rule 7.1(c), “each party opposing a motion shall serve an opposing

 memorandum of law no later than fourteen (14) days after service of the motion. Failure to do so

 may be deemed sufficient cause for granting the motion by default.” S. D. Fla. L. R. 7.1(c). Failure

 to respond to arguments in a motion to compel arbitration is a sufficient basis to grant the same.

 See Joseph v. Nanak's Landscaping, Inc., No. 07-20519, 2007 WL 1238591, at *1 (S.D. Fla. Apr.

 27, 2007) (granting the defendant’s motion to compel arbitration and stay proceedings where the

 plaintiff failed to file a response, notwithstanding a court order to do so). In any event, the Court

 evaluates Defendant’s Motion on the merits.

        Pro se Plaintiff is a former Nordstrom, Inc. employee. See Compl. ¶ 6 Plaintiff brings

 seven claims against Defendant: violations of Title VII of the Civil Rights Act and the Equal Pay

 Act (Counts I–V); sexual harassment in violation of Title VII of the “Equal Opportunity
Case 1:20-cv-20017-BB Document 23 Entered on FLSD Docket 06/10/2020 Page 2 of 3
                                                                 Case No. 20-cv-20017-BLOOM/Louis


 Employment Act of 1964”1 (Count VI); and violation of the Fair Labor Standards Act (Count VII).

 See generally Compl.

           In the Motion, Defendant argues that Plaintiff’s claims are subject to a Dispute Resolution

 Agreement (“DRA”), ECF No. 18-1 21–24,2 which “includes a mutual agreement to arbitrate any

 claims arising from the employee’s employment.” Mot. 3. The DRA, submitted with Defendant’s

 Motion, states:

           This Agreement is intended to apply to the resolution of past, present and future
           disputes that otherwise would be resolved in a court of law and requires that all
           such disputes be resolved only by an arbitration through final and binding
           arbitration and not by way of court or jury trial except as otherwise stated in this
           Agreement. The Agreement applies without limitation to disputes regarding
           the employment relationship, trade secrets, unfair competition, compensation,
           breaks and rest periods, termination, discrimination, retaliation (including
           retaliation under the Employee Retirement Income Security Act of 1974) or
           harassment and claims arising under the Uniform Trade Secrets Act, Civil
           Rights Act of 1964, Americans With Disabilities Act, Age Discrimination in
           Employment Act, Family Medical Leave Act, Fair Labor Standards Act, Genetic
           Information Non-Discrimination Act, and other state and local statutes, addressing
           the same or similar subject matters, and all other state statutory and common law
           claims. Such disputes also include without limitation disputes arising out of or
           relating to the interpretation or application of this Agreement. However, this
           Agreement does not apply to disputes regarding the enforceability, revocability or
           validity of the Agreement or any portion of the Agreement. Such disputes can be
           resolved only by a court of competent jurisdiction.

 DRA. 21. (emphasis added). Defendant contends, and Plaintiff has failed to dispute, the Federal

 Arbitration Act and the Florida Arbitration Code require Plaintiff to arbitrate her claims pursuant

 to the DRA. See Mot. 5. The Court agrees with Nordstrom “[w]hen a litigant refuses to arbitrate

 a dispute that falls within the scope of a valid arbitration agreement, an order compelling arbitration

 is mandatory.” Id. (alteration added); see also Anderson v. Am. Gen. Ins., 688 F. App’x 667, 669

 (11th Cir. 2017) (“Under the Federal Arbitration Act, arbitration agreements are valid, irrevocable,


 1
     The Court assumes Plaintiff refers to the Equal Opportunity Employment Act of 1972.

 2The Court relies on the pagination generated by the Case Management/Electronic Case Files system,
 which appears as a header on all filings.

                                                      2
Case 1:20-cv-20017-BB Document 23 Entered on FLSD Docket 06/10/2020 Page 3 of 3
                                                            Case No. 20-cv-20017-BLOOM/Louis


 and enforceable, save upon such grounds as exist at law or in equity for the revocation of the

 contract.” (citation and internal quotation marks omitted)). Becuase there is no dispute concerning

 the validity of the DRA, it is

        ORDERED AND ADJUDGED that Defendant, Nordstrom, Inc.’s Motion to Compel

 Arbitration and Stay Proceedings, ECF No. [18] is GRANTED and the case is STAYED pending

 arbitration of Plaintiff’s claims. The Clerk of the Court is instructed to CLOSE the case and

 Defendant’s Motion to Stay Deadline to File Joint Scheduling Report, ECF No. [19] is DENIED

 as moot.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 10, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Evette Carina Sanchez
 1800 Sans Souci Blvd.
 Apt 105
 Miami, FL 33181




                                                 3
